DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 4/29/2021 amended claims 1-4.  Claims 1-8 are currently pending herein. However Claims 5-8 were previously withdrawn in response to a restriction requirement.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth X. Xie (Applicant’s representative) on 11/05/2021.
The application has been amended as follows: 
In the Claims:
Cancel Claims 10-20. 
Replace Claim 1, lines 14-19, with the following:
braces preventing removal of the at least one electric motor inserted over the front cross-car extrusion when the at least two braces are coupled to the subframe; and 

Replace Claim 9, line 3, with the following:
with the roll bar when viewed from above.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 10/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 10-20, directed to a non-elected invention are withdrawn from consideration because the claims do not require all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 10-20 directed to an invention non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.
Allowable Subject Matter
Claims 1-6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: A system for housing at least one electric motor in an electric automobile comprising: a subframe comprising at least two castings extending in a longitudinal direction and spaced apart from one another in a lateral direction;  the at least two castings coupled together by a laterally extending front cross-car extrusion and a laterally extending rear cross-car extrusion, the rear cross-car extrusion spaced away from the front cross-car extrusion in the longitudinal direction to define an area that is bounded by the at least two castings, the laterally extending front cross-car extrusion, and the laterally extending rear cross-car extrusion; a laterally extending roll bar coupled to the at least two castings and positioned over the area to define a motor receiving volume receiving the at least one motor inserted over the front cross-car extrusion; at least two braces removably coupleable to the subframe, the at least two braces preventing removal of the at least one electric motor inserted over the front cross-car extrusion when the at least two braces are coupled to the subframe; and a lower semi-trailing arm hingedly connected to each casting, the lower semi-trailing arm supporting an air spring from below and comprising a vent for drawing in and expelling air from the air spring
The prior art discloses similar examples of motor housings for electric vehicles (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M DOLAK/Primary Examiner, Art Unit 3618